Cite as 2015 Ark. 47

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-1089

                                                   Opinion Delivered February   12, 2015
DERRICK ROBERTS
                              PETITIONER           PRO SE PETITION FOR WRIT OF
                                                   MANDAMUS
V.                                                 [COLUMBIA COUNTY CIRCUIT
                                                   COURT, NO. 14CR-09-113]
HONORABLE LARRY CHANDLER,
CIRCUIT JUDGE
                  RESPONDENT                       PETITION MOOT.


                                        PER CURIAM

       Now before us is a pro se petition for writ of mandamus filed here on December 17,

2014, by petitioner Derrick Roberts. On January 14, 2014, petitioner filed in the Columbia

County Circuit Court a pro se petition for writ of error coram nobis. In the mandamus petition,

petitioner seeks to have Circuit Judge Larry Chandler enter a final order on the coram-nobis

petition.

       On December 23, 2014, Judge Chandler timely filed a response to the petition in which

he stated that he was retiring from the bench on December 31, 2014, at which time the coram-

nobis petition would be reassigned. Because the respondent, as of the date of this opinion, is

no longer responsible for acting on petitioner’s pending pleading, this mandamus action is moot.

Nevertheless, we take this opportunity to note that petitioner’s coram-nobis petition has been

pending for more than one year. The reassignment process, if it has not already been completed,

should be carried out promptly so that action can be taken on the pleading. The prompt

resolution of all matters before a court is vital to the administration of justice. McNichols v.

Elmore, 2014 Ark. 133 (per curiam).
                               Cite as 2015 Ark. 47

Petition moot.

Derrick Roberts, pro se petitioner.

Dustin McDaniel, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                        2